i          i       i                                                                                   i         i        i




                                       MEMORANDUM OPINION

                                                No. 04-10-00680-CV

                                            IN RE Ovidio GARCIA, Jr.

                                         Original Mandamus Proceeding1

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Rebecca Simmons, Justice
                   Steven C. Hilbig, Justice

Delivered and Filed: October 6, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 20, 2010, relator Ovidio Garcia, Jr. filed a petition for writ of mandamus,

complaining of the trial court’s failure to rule on his “Motion for Leave to File Plaintiffs’ Fourth

Amended Petition for Declaratory Judgment.”2 However, on July 14, 2006 the trial court entered

a final order in Cause No. DC-02-268(B), and relator’s motion he complains of was not filed until




           1
             … This proceeding arises out of Cause No. DC-02-268(B), styled Ovidio Garcia, Jr., et al. v. Juan J. Garcia,
et al., filed in the 229th Judicial District Court, Starr County, Texas, the Honorable Robert C. Pate, sitting by assignment.
Relator Ovidio Garcia lists both Cause Nos. DC-02-268(A) & (B) as a the cause numbers in the lower court proceeding.
However, relator Ovidio Garcia is not a party in Cause No. DC-02-268(A).

        … Relator lists Eustorgio Guzman Resendez, Juan G. Hinojosa, and himself as relators in the petition.
           2

However, it is improper for relator Ovidio Garcia to file a pro se petition for writ of mandamus on behalf of Eustorgio
Guzman Resendez and Juan G. Hinojosa. Therefore, we consider the complaint only as it pertains to Ovidio Garcia.
                                                                                     04-10-00680-CV



March 29, 2009. Therefore, the trial court had no ministerial duty to rule on any motion filed after

the case became final. Accordingly, relator’s petition for writ of mandamus is DENIED.

                                                             PER CURIAM

DO NOT PUBLISH




                                                -2-